Exhibit 10.1

SEPARATION AGREEMENT,
WAIVER AND RELEASE

This Agreement is made and entered into freely and voluntarily by and between
Larry H. Wolff (hereinafter referred to as “Employee”) and Universal Technical
Institute, Inc. (hereinafter referred to as “UTI”).*

WHEREAS, Employee is employed by UTI; and

WHEREAS, the parties wish to terminate their employment relationship in a manner
which is satisfactory to both Employee and UTI;

NOW, THEREFORE, for and in consideration of the acts, payments, covenants and
mutual agreements herein described and agreed to be performed, Employee and UTI
agree as follows:

1. Termination Date. Employee agrees, recognizes and accepts that Employee’s
employment relationship with UTI will terminate as of December 12, 2008 and that
UTI has no obligation, contractual or otherwise, to re-employ or recall Employee
in the future.

2. Definitions.

(a) “Business” means (a) ownership and operation of private post-secondary
educational institutions, the primary educational program of which teaches
motorcycle, marine, automotive, diesel, and collision repair and refinishing
technologies, or (b) any similar or incidental business conducted, or engaged
in, by the Company prior to the date hereof or at any time during the Term.

(b) “Compete” shall mean to directly or indirectly own, operate, manage, join,
control, be employed by, be a consultant to or become a director, officer, or
shareholder of (holding 5% or more of shares) any educational institution or
facility with more than 50% of its gross revenue for the institution or
facilities preceding fiscal year being generated by educational programs which
teach automotive, motorcycle, marine, diesel or collision repair and refinishing
technologies (or a combination of these programs). Such competing business shall
be referred to herein as “Competitive Business”.

(c) “Market” means anywhere in the United States or Puerto Rico. If a court of
competent jurisdiction finds that this definition of Market is unreasonable,
then the Market will be considered to mean all states in which the Company has a
campus or other training center and all states that are contiguous to a state in
which the Company has a campus or training center. If a court of competent
jurisdiction finds that this definition of Market is unreasonable, the Market
shall mean all states in which the Company has a campus or other training
center.



 

* As used in this Agreement, the term “UTI” includes Universal Technical
Institute and all of its current and former officers, directors, agents,
representatives and employees, as well as all current and former entities
related to or affiliated with UTI. “Company” includes all current and former
entities related to or affiliated with UTI.

1

 

5



--------------------------------------------------------------------------------



 



3. Payment(s). UTI agrees to pay Employee the sum of $144,581.82 (less
withholding) representing an amount equal to twenty nine (29) weeks of
Employee’s base salary at the time of termination. This amount shall be paid in
bi-weekly payments via the Company’s regular payroll process. This twenty nine
(29) week period shall be defined as the “Severance Period”. In addition,
Company agrees to pay Employee the sum of $9,971.16 representing eighty
(80) hours of vacation pay. Employee shall be entitled to the fiscal 2008 bonus,
if any is earned according to the terms of the UTI bonus plan. This bonus will
be paid when all other employee bonuses are paid, approximately in
December 2008, and is subject to tax withholdings accordingly.

Employee acknowledges that the payment(s) referenced in this Agreement
constitutes special consideration to Employee in exchange for the promises made
herein by Employee and that UTI was not otherwise obligated to provide to
Employee any such payment, benefits or portion thereof. Employee also
acknowledges that it is likely that there will be a two week processing time
that may apply and that no payments under this Agreement will be processed until
Employee signs the Agreement and the revocation period set forth in Paragraph 10
below has passed.

4. Benefits. Employee’s current medical, dental and vision benefits will
continue pursuant to Company policy, until December 15, 2008. Beginning on the
first day that active employee coverage is ineffective, Employee may elect to
continue current health benefits for up to eighteen (18) months in accordance
with the plan provisions and the Consolidated Omnibus Budget Reconciliation
Action of 1985 (COBRA). In addition, if Employee signs and returns this
Agreement, the Company will continue to pay the employer portion of the
insurance premium (for medical and dental coverage only) for the coverage held
by Employee during active employment and any administrative fee until June 30,
2009 provided the Employee makes a timely election to receive COBRA benefits and
pays the employee portion of the premium, if any.

5. Stock Awards. All stock awards (as defined in any applicable Plan), including
stock options or restricted stock shall vest and be governed as set forth in the
terms and provisions of the Plan and the grant Agreement under which such Award
was granted.

6. Outplacement. Employee will be entitled to six (6) months of outplacement
services provided by the firm of Right Management.

7. Transition Agreement. In consideration of the payments and benefits payable
to Employee herein, Employee agrees that during the Severance Period, he will
cooperate with the Company and assist the Company in the transition of
Employee’s duties and responsibilities. Employee shall be available by telephone
or email at and for reasonable times to assist in transition of his work and
knowledge as designated by Kim McWaters during the Severance Period. Employee’s
failure to effectively assist in transition of his duties and knowledge will
excuse the Company from any further obligation to provide further payments and
benefits under this Agreement.

2

 

6



--------------------------------------------------------------------------------



 



8. Release. Employee hereby releases, acquits and forever discharges UTI, its
officers, employees, agents and successors of and from any and all actions,
claims, damages, expenses or costs of whatever nature arising out of Employee’s
employment and termination of employment with UTI, whether known or not by
either party at the time of execution of this Agreement.

9. Employee’s Full Waiver of All Claims includes, but is not limited to, any
rights or claims under Title VII of the Civil Rights Act of 1964, the Fair Labor
Standards Act (FLSA), the Americans with Disabilities Act (ADA), the Employee
Retirement Income Security Act (ERISA), the Equal Pay Act (EPA), the
Rehabilitation Act of 1973, the Family and Medical Leave Act (FMLA), the
National Labor Relations Act (NLRA), the Labor Management Relations Act
(LMRA) or any other action or claim under any federal, state or local statute,
or regulation or under common law which may be waived. Employee’s release also
includes all claims for constructive discharge, negligent supervision, breach of
contract, breach of express or implied covenant, defamation, libel, slander,
intentional or negligent infliction of emotional distress, tortuous interference
with contract, retaliation, failure to pay wages, bonuses, commissions or other
benefits, attorneys’ fees and any other claim that could be raised by Employee
as a result of Employee’s employment or termination of employment with UTI. This
Waiver and Release does not affect Employee’s right to file a charge or
participate in any federal, state or local investigation by any governmental
agency or to challenge the validity of this Agreement, or Employee’s right to
any governmental benefits payable under any Social Security or Worker’s
Compensation law now or in the future. This Release is not intended to release
or waive Employee’s right to bring any action to enforce the terms of this
Agreement. Notwithstanding the foregoing, Employee acknowledges and agrees that
he (1) is not entitled to any monetary or personal relief with respect to any
charge filed by any person or entity with any federal, state or local government
agency; and (2) specifically assigns any such recovery to UTI. This Agreement is
not intended to and does not waive or release any claim under the Arizona
Minimum Wage Act.

10. Employee’s Release of Any Age Claims. Also in consideration of the promises
and understandings contained in this Agreement, Employee hereby waives,
releases, discharges, and agrees that Employee will not institute, prosecute or
pursue any charges, claims, causes of action, or suits for claims, if any, that
have arisen as of the date of this Agreement under the Age Discrimination in
Employment Act (“ADEA”), as amended, or under the age provisions of applicable
state law. Employee acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, as amended. Employee also
acknowledges that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which he is or
may have been entitled. Employee further acknowledges having been advised by
this writing, as required by the ADEA, that:



  (a)  
this waiver and release do not apply to any rights or claims that may arise
after execution date of this Agreement;



  (b)  
he has been advised hereby of having have the right to consult with an attorney
prior to executing this Agreement;

3

 

7



--------------------------------------------------------------------------------



 



  (c)  
he has twenty one (21) days to consider this Agreement (although he may choose
to voluntarily execute this Agreement earlier);



  (d)  
Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and



  (e)  
this Agreement shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after this Agreement is
executed by the undersigned.

11. Covenant Not to Sue. Employee further covenants and agrees never to commence
any action, suit or proceeding, in law or in equity against UTI, in any way
pertaining to or arising out of Employee’s employment by and with UTI, or the
termination of Employee’s employment, except as otherwise permitted by law.
Employee also stipulates that the consideration received and to be received by
Employee under this Agreement, including the payments and benefits described in
paragraphs 3 and 4 above, is in full and complete satisfaction of any claims
Employee may have, or may have had, arising out of Employee’s employment or
termination of employment with UTI, whether known by the parties at the time of
execution of this Agreement or not.

12. Confidentiality. Employee agrees to maintain in strictest confidentiality
the terms and existence of this Agreement and the discussions which led to its
creation and execution, with the exception that Employee may disclose such
matters to any attorney who is providing advice or to an accountant or federal
or state tax agency for purposes of complying with any tax laws or as otherwise
required by law. If Employee breaches this confidentiality provision or any
other term of this Agreement, UTI shall be excused from performing its
obligations hereunder. Employee further agrees this Agreement does not
constitute an admission of wrongdoing by either party and that neither this
Agreement nor the negotiations that led to its creation shall be used as
evidence to prove any alleged wrong, other than a failure to comply with the
terms of this Agreement. The parties agree that this Agreement may be used as
evidence in any action to enforce the terms of this Agreement.

13. Confidential Information.

(a) Following the Termination Date, Employee will not, directly or indirectly,
in one or a series of transactions, disclose to any person, or use or otherwise
exploit for his own benefit or for the benefit of anyone other than the Company,
any Confidential Information, whether prepared by Employee or not; provided,
however, that any Confidential Information may be disclosed (i) to officers,
representatives, employees and agents of the Company who need to know such
Confidential Information in order to perform the services or conduct the
operations required or expected of them in the Company’s business, and (ii) in
good faith by Employee in connection with the performance of Employee’s duties
under this Agreement. Employee shall have no obligation hereunder to keep
confidential any Confidential Information if and to the extent disclosure of any
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Employee shall provide the Company
with prompt notice of such requirement, prior to making any disclosure, so that
the Company may seek an appropriate protective order.

4

 

8



--------------------------------------------------------------------------------



 



(b) “Confidential Information” means any confidential information including,
without limitation, any study, data, calculations, software storage media or
other compilation of information, brand, marketing, advertising/media, product
and channel strategies, OEM market data, competitor and student research,
internet marketing strategy and tactics, predictive modeling insights, product
designs, pricing and training manuals, campus operations design and strategy.
Copyright, “know-how,” trade secrets, customer lists, details of client or
consultant contracts, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition plans
or any portion of phase of any scientific or technical information, ideas,
discoveries, designs, computer programs (including source of object codes),
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all files, records, manuals,
books, catalogues, memoranda, notes, summaries, plans, reports, records,
documents and other evidence thereof. Notwithstanding the foregoing, the term
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that is or becomes generally available to
the public other than as a result of a disclosure by Employee not permissible
hereunder.

14. Covenant Not to Compete. Payments and benefits payable pursuant to
Sections 3 and 4 are subject to the following restrictions.

a. Post-Termination Restrictions.

(i) Employee acknowledges that services provided give Employee the opportunity
to have special knowledge of the Company and its Confidential Information and
the capabilities of individuals employed by or affiliated with the Company and
that interference in these relationships would cause irreparable injury to the
Company. In consideration of this Agreement, Employee covenants and agrees that:

(1) From the date hereof until June 30, 2009 (or until March 31, 2009 if a court
finds the June 30, 2009 date is unreasonable) after the Employee’s termination
date Employee will not, without the express written approval of the Chief
Executive Officer of the Company, directly or indirectly, anywhere in the
Market, in one or a series of transactions, Compete against Company, as defined
in paragraph 2.b. above without regard to (a) whether the Competitive Business
has its office or other business facilities within or without the Market,
(b) whether any of the activities of the Employee referred to above occur or are
performed within or without the Market, or (c) whether the Employee resides, or
reports to an office, within or without the Market; provided, however, that
Employee may accept employment with a successor company to the Company.

5

 

9



--------------------------------------------------------------------------------



 



(2) Without regard to the reason for Employee’s termination, from the date
hereof until June 30, 2009 (which shall not be reduced by (a) any period of
violation of this Agreement by Employee or (b) if the Company is the prevailing
party in any litigation to enforce its rights under this Section 14 the period
which is required for such litigation), Employee will not, without the express
prior written approval of the Chief Executive Officer of the Company, directly
or indirectly, in one or a series of transactions: (i) recruit, solicit or
otherwise induce or influence any proprietor, partner, stockholder, lender,
director, officer, employee, sales agent, joint venturer, investor, lessor,
customer, agent, representative or any other person which has a business
relationship with the Company or had a business relationship with the Company
within the twenty-four (24) month period preceding the date of the incident in
question, to discontinue, reduce or modify such employment, agency or business
relationship with the Company; or (ii) employ or seek to employ or cause any
Competitive Business or any other private post secondary educational institution
to employ or seek to employ any person or agent who is then (or was at any time
within twenty-four (24) months prior to the date the Employee or the Competitive
Business employs or seeks to employ such person) employed or retained by the
Company. Notwithstanding the foregoing, nothing herein shall prevent the
Employee from providing a personal letter or recommendation to an employee with
respect to a future or any other employment opportunity.

(3) The scope and term of this Section 14 would not preclude Employee from
earning a living in an occupation or position that does not “Compete” with the
Company or with an entity that is not a Competitive Business.

(ii) Upon a good faith determination that Employee has breached Employee’s
obligations in any material respect under this Section 14 the Company, in
addition to pursuing all available remedies under this Agreement, at law or
otherwise, and without limiting its right to pursue the same, shall cease all
payments to Employee under this Agreement.

(c) Acknowledgment Regarding Restrictions. Employee recognizes and agrees that
the restraints contained in Section 14 (separately and in total) are reasonable
and should be fully enforceable in view of the high level positions Employee has
had with the Company, and the Company’s legitimate interests in protecting its
Confidential Information and its goodwill and relationships. Employee
specifically hereby acknowledges and confirms that Employee is willing and
intends to, and will, abide fully by the terms of Section 14 of this Agreement.
Employee further agrees that the Company would not have adequate protection if
Employee were permitted to work in a Competitive Business in violation of the
terms of this Agreement since the disclosure of such information is inevitable
and Company would be unable to verify whether its Confidential Information was
being disclosed and/or misused.

6

 

10



--------------------------------------------------------------------------------



 



(d) Company’s Right to Injunctive Relief. In the event of a breach or imminent
breach of any of Employee’s duties or obligations in this Agreement, including,
without limitation, Employee’s duties and responsibilities under the terms and
provisions of Section 14 of this Agreement, the Company shall be entitled to
immediately cease all payments and benefits to Employee under Section 3 and 4 in
the event of an actual breach, require Employee to disgorge and repay to Company
all payments and benefits previously paid to or conferred upon Employee under
this Agreement. Employee agrees that if Employee breaches any duties or
obligations Employee has under this Agreement, that Employee has no right to any
money under this Agreement that Employee must return any money paid to Employee
hereunder, and that Employee forfeits any right to receive money under this
Agreement. In addition to any other legal or equitable remedies the Company may
have (including any right to damages that it may suffer), the Company shall be
entitled to temporary, preliminary and permanent injunctive relief restraining
such breach or imminent breach. Employee hereby expressly acknowledges that the
harm which might result to Company’s business as a result of noncompliance by
Employee with any of the provisions of Section 14 would be largely irreparable.
Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of Section 14 hereof, Employee will not
engage in any conduct inconsistent with or contrary to such Section until after
the question has been resolved by a final judgment of a court of competent
jurisdiction. Employee undertakes and agrees that if Employee breaches or
threatens to breach the Agreement, Employee shall be liable for any attorneys’
fees and costs incurred by Company in enforcing its rights hereunder.

15. Non-Disparagement. In order to avoid unnecessary and unfair damage to UTI’s
business reputation, Employee agrees to make no statements to any parties
including, but not limited to, any employees, customers, vendors, or other
parties, whether oral, written or electronic which would tend to disparage,
criticize or ridicule UTI.

16. Company Property and Documents. Employee agrees to return all UTI property
and equipment, including keys and all files and documents pertaining to UTI,
including all copies thereof, on or before the date of Employee’s termination.

17. Reliance. Employee warrants and represents that: (i) Employee has relied on
Employee’s own judgment regarding the consideration for and language of this
Agreement; (ii) Employee has been given a reasonable period of time to consider
said Agreement; (iii) no statements made by UTI have in any way coerced or
unduly influenced Employee to execute this Agreement; (iv) this Agreement is
written in a manner that is understandable to Employee and Employee has read and
understood all paragraphs of this Agreement; and (v) Employee has been advised
to consult with legal counsel of Employee’s choice regarding this Agreement.

7

 

11



--------------------------------------------------------------------------------



 



18. Nature of the Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. The rights
and obligations of the parties under this Agreement shall survive a merger,
consolidation or transfer of ownership or sale of whole or parts of the Company
and shall bind any successors or assigns of either party. This Agreement
constitutes the sole and entire agreement of the parties with respect to the
subject matter hereof, superseding all prior agreements and understandings
between the parties, and there are no agreements of any nature whatsoever
between the parties hereto except as expressly stated herein. This Agreement may
not be modified or changed unless done so in writing, signed by both parties. In
the event that any portion of this Agreement is found to be unenforceable for
any reason whatsoever, the enforceable provision shall continue to be in full
force and effect. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, and the parties agree that the
courts of Arizona shall have exclusive jurisdiction over any dispute pertaining
to this Agreement.

AGREED AND ACCEPTED:

Dated:     December 12, 2008

/s/ Larry H. Wolff                                        
Larry H. Wolff

Dated:     December 17, 2008

UNIVERSAL TECHNICAL INSTITUTE, INC.

By: /s/ Tom Riggs                                           
Tom Riggs
Senior Vice President, People Services


Return Original To:

Tom Riggs
Senior Vice President, People Services
Universal Technical Institute, Inc.
20410 N. 19th Avenue, Suite 200
Phoenix, AZ 85027

8

 

12